DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 06/29/2021.
Claims 1, 12, and 14 are amended.
Claim 12 is amended by the Examiner’s Amendment below.
Claims 4, 8, 9, 13, 15, 16, and 19 are cancelled.
Claims 1-3, 5-7, 10-12, 14, 17, 18, 20-22 are currently pending and have been allowed. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Watkins on July 26, 2021.

The application has been amended as follows: 
12. (Currently Amended) A computer-implemented method performed by one or more processors, the method comprising: 
generating a user interface with a federated marketplace portal to allow a user to browse, order, and manage business services offered by a plurality of cloud marketplaces based at least in part on application programming interface (API) abstractions; 
transforming the API abstractions into product-specific APIs used by the cloud marketplaces; 
providing result sets, generated by the product-specific APIs based on user interaction, to an integration system; 
transforming, by the integration system, result sets returned by the product-specific APIs into a canonical form, wherein the transformed result sets are transmitted to the federated marketplace portal; 
using the transformed result sets to facilitate browsing, ordering, and managing the business services through the federated marketplace portal; 

automatically discovering the product-specific APIs exposed by the business service instance; 
publishing the discovered product-specific APIs to an API gateway; detecting updates to the discovered product-specific APIs; 
responsive to detecting an update to one of the discovered product-specific APIs; providing corresponding updated API information to the API gateway; 
providing a notification of the updated API information to the user; 
storing automation content for performing lifecycle automation steps in a federated automation repository; and 
synchronizing the automation content stored in the federated automation repository with automation repositories associated with the plurality of cloud marketplaces.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The independent claims have been amended to incorporate the allowable subject matter of claims 9, 15 and 19, as indicated in the Action mailed March 30, 2021.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        

/RESHA DESAI/Primary Examiner, Art Unit 3625